Case 8:19-mc-00699 Document 1-28 Filed 12/06/19 Page 1 of 3




                Exhibit 23
                    Case 8:19-mc-00699 Document 1-28 Filed 12/06/19 Page 2 of 3




From:                            markhollingsworth@talk21.com
Sent:                            Thursday, January 19, 2012 1:25 PM
To:                              gsimpson@fusiongps.com
Subject:                         New info on Felix Vulis



Hi Glenn.

Our mutual friend Magic has obtained new documents on Felix Vulis which detail his finances and payments he
has received from ENRC, his CV and also a copy of his service agreement and employment contract, although
it is not signed. If Felix is still of interest of you, please call me to discuss how to proceed.

Hope all is well

Mark



    Forwarded Message
From: "markhollingsworth@talk21.com ' <markhollingsworth@talk21.com>
To: glenn simpson <gsimpson@fusiongps.com>
Sent: Monday, 9 January 2012, 13:14
Subject: Re: checking in

I have some interesting new material on this case but very little - if at all - relates to Felix. But please call me
any time so we can brainstorm this one. A lot depends on your client's priorities and focus.

From: glenn simpson <gsimpson@fusiongps.com>
To: Mark Hollingsworth <markhollingsworth@talk21.com>
Sent: Sunday, 8 January 2012, 17:42
Subject: Re: checking in

Ok good. We are discussing next steps. The priority remains felix. Let me know if you have any ideas.


Glenn R. Simpson
Fusion
Washington DC
+12025587164
Www.fusiongps.com


From: Mark Hollingsworth <markhollinRsworth@talk21.com>
Reply-To: Mark Hollingsworth <markhollingsworth@talk21.com>
Date: Sun, 8 Jan 2012 16:59:31 +0000 (GMT)
To: glenn simpson <gsimpson@fusionps.com>
Subject: Re: checking in

I am now back in London and so please call me when you are free.



                                                          1
                  Case 8:19-mc-00699 Document 1-28 Filed 12/06/19 Page 3 of 3
From: glenn simpson <gsimpsonfusiongps.com>
To: "markhollingsworthtalk21.com" <markhollingsworth~
                                                    a talk21.com>
Sent: Tuesday, 3 January 2012, 20:51
Subject: checking in

Happy new year! You in Florida?

Glenn R. Simpson
Fusion
+12025587164
Www.fusiongps.com




                                                       2
